Order granting on condition defendants’ motion for leave to serve an amended answer modified on the law and the facts by striking therefrom “ on condition that within ten (10) days after service of a copy of this order the defendants file a stipulation waiving the right to claim at the trial that plaintiff failed to make seasonable rescission and offer to return the compensation benefits.” As so modified, the order, in so far as appealed from, is affirmed, without costs, the proposed amended answer to be served within ten days from the entry of the order hereon. The issues as presented by the pleadings should be tried without limitation. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.